ORDER

PER CURIAM.
Stanley Taylor appeals from the judgment of the trial court following a jury verdict that committed him to the custody of the Missouri Department of Mental *614Health as a sexually violent predator (“SVP”).
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).